      Case 1:21-cr-00067-DLC Document 12 Filed 02/03/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - X
                              :
UNITED STATES OF AMERICA               INFORMATION
                              :
          - v. -

DANIEL KAMENSKY,
                              :        21 Cr.
                                                67
                              :
               Defendant.
                              :
- - - - - - - - - - - - - - - X

     The Acting United States Attorney charges:

                               COUNT ONE

     1.   On or about July 31, 2020, in the Southern District of

New York and elsewhere, DANIEL KAMENSKY, the defendant,

knowingly and fraudulently gave, offered, received, and

attempted to obtain money and property, remuneration,

compensation, reward, advantage, and promise thereof for acting

or forbearing to act in any case under Title 11 of the United

States Code, to wit, KAMENSKY pressured a certain global

investment bank (the “Investment Bank”) to refrain from bidding

to purchase MyTheresa Series B Shares from the unsecured

creditors of Neiman Marcus Group Ltd LLC in connection with its

Chapter 11 bankruptcy proceeding by threatening to (i) use his

position on the Official Committee of Unsecured Creditors to

ensure that the Investment Bank’s bid would be rejected, and

(ii) withhold Marble Ridge Capital LP’s (“Marble Ridge”) future

business from the Investment Bank, so that Marble Ridge, a firm
Case 1:21-cr-00067-DLC Document 12 Filed 02/03/21 Page 2 of 4
Case 1:21-cr-00067-DLC Document 12 Filed 02/03/21 Page 3 of 4
   Case 1:21-cr-00067-DLC Document 12 Filed 02/03/21 Page 4 of 4



              Form No. USA-33s-274 (Ed. 9-25-58)


                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                               - v. -

                         DANIEL KAMENSKY,

                            Defendant.


                            INFORMATION

                               21 Cr.

                 (Title 18, United States Code,
                    Sections 152(6) and 2.)




                                  AUDREY STRAUSS
                                  United States Attorney




2/3/2021 Waiver of Indictment filed.
(gr)                        Cote, USDJ
